SEYMOUR, Justice. Appeal was from judgment of the district court granting to plaintiff specific performance of a real estate contract and related relief. The single question for review, as stated by appellant, is whether or not there existed substantial evidence to sustain the finding of the trial court to the effect that appellant had actual notice of an unrecorded real estate contract. The record contains' ample evidence to sustain the finding. Since the facts of the case require no new or interesting application of the rule of law involved, a statement thereof is omitted. Judgment of the trial court is affirmed. McGHEE, C. J., and SADLER, 'COMPTON and LUJAN, JJ., concur.